DETAILED ACTION
This office action is in response to the initial filing dated July 26, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Objections
Claims 1, 10, and 20 are objected to because of the following informalities:  
	Line 13 of claim 1 ends with the conjunction “and”, however, it is not necessary since the term “and” properly appears in line 18 so that the claimed method steps comprise acquiring, processing, transmitting, and making a determination.
	In claim 10, line 14 ends with the conjunction “and”, however, it is not necessary since the term “and” properly appears in line 19 so that the claimed method steps comprise acquiring, processing, transmitting, and making a determination.
	Further, the last line of claim 10 recites “the one or more processed thermal image files of the owner”, however, the previous limitation of the claim recites “transmitting each of the one or more processed thermal image files of the one or more people”. Therefore, the thermal image files of the last line of the claim should be “of the one or more people” instead of the current language, “of the owner”.
	In claim 20, line 16 is the conjunction “and”, however, this term is not necessary since the term “and” properly appears in line 19 so that the claimed method steps comprise acquiring, processing, and transmitting.
	Further in claim 20, line 34 ends with the conjunction “and”, however, this term is not necessary since the term “and” properly appears in line 37 so that the claimed method steps comprise receiving, processing, and transmitting.
	Further in claim 20, line 39 lacks the conjunction “and” at the end of the line such that the thermal image data acquisition system comprises one or more thermal image data acquisition devices, one or more thermal image data collection servers, and one or more agency thermal image data collection servers.
	Further in claim 20, line 53 is the conjunction “and”, however, this term is not necessary since the term “and” properly appears in line 57 so that the claimed method steps comprise receiving, processing, and making a determination.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US PG Pub #2021/0108972).
As to claim 10, Li teaches a thermal image data acquisition device (100) (Paragraphs [0014] and [0033] teach a thermometer with a thermal imaging camera), comprising: 
at least one wireless transceiver device (112, 114, 116), adapted to transmit and receive digital data (Paragraph [0030] teaches a wireless communication module); 
at least one infrared camera device (126, 134, 132), adapted to acquire one or more thermal images of one or more people in the vicinity of an owner of the thermal image data acquisition device, wherein each of the one or more thermal images records an internal body temperature of the one or more people (Paragraph [0026] teaches a thermometer capturing local body temperature data of a person, for example, a kid; Paragraph [0033] teaches a thermal imaging camera); 
a processor (104) communicatively coupled to the at least one wireless transceiver device and the at least one infrared camera device (Paragraph [0026] teaches a CPU connected to the body temperature detection module and the wireless communication module); and 
a memory (106) operatively connected to the processor, wherein the memory stores computer-executable instructions that, when executed by the processor, causes the at least one processor to execute a method (Paragraphs [0026] and [0029] teach a CPU and built-in storage device of the thermometer) that comprises: 
	acquiring, via the at least one infrared camera device, the one or more thermal images within a thermal imaging application (TI App) (108) executing on the processor (Paragraph [0020] teaches a mobile application triggering measuring body temperature; Paragraph [0033] teaches thermal imaging); and 
	processing the acquired one or more thermal images in accordance with one or more processing instructions, wherein the one or more processing instructions generates one or more processed thermal data image files (Paragraph [0033] teaches creating a current local record where the body temperature is saved); 
	transmitting each of the one or more processed thermal image files of the one or more people (Paragraph [0030] teaches transmitting local records to the cloud server); and 
	making a determination as to whether a pandemic situation exists within a specific geographical area based on the recorded internal body temperature of the one or more people as stored in the one or more processed thermal image files of the owner (Paragraph [0038] teaches the cloud determining a severe fever outbreak zone based on the global body temperature data and addresses; Paragraph [0039] teaches doctors having access to data for emergency situations).
As to claim 11, depending from the thermal image data acquisition device according to claim 10, Li teaches wherein the at least one infrared camera device is an internal infrared camera device that is substantially completely contained within a body of the thermal data image acquisition device (Paragraph [0033] teaches a thermometer with a thermal imaging camera).
As to claim 13, depending from the thermal image data acquisition device according to claim 10, Li teaches the device further comprising: 
a health monitor adapted to be worn by a non-infant person, monitor one or more vital signs of the non-infant person, generate one or more vital signs information of a non-infant person, and which is further adapted to transmit the one or more vital sign information to the thermal data acquisition device, and wherein 
	the one or more vital signs information provides information about a health state of the non-infant person (Paragraphs [0017] and [0035] teaches a blood pressure reader providing blood pressure information or heart rate meter providing heart rate information).
As to claim 14, depending from the thermal image data acquisition device according to claim 13, Li teaches wherein the one or more vital signs can include a heart rate, a pulse oximeter reading, and a blood pressure (Paragraphs [0017] and [0035] teaches a blood pressure reader providing blood pressure information or heart rate meter providing heart rate information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mane et al. (Mane; US PG Pub #2019/0192010) in view of Li (US PG Pub #2021/0108972).
As to claim 1, Mane teaches a thermal image data acquisition device (100) (Paragraph [0040] teaches electronic devices adapted to take thermal images), comprising: 
at least one infrared camera device (126, 134, 132), adapted to acquire one or more thermal images of an owner of the thermal image data acquisition device, wherein each of the one or more thermal images records an internal body temperature of the owner (Paragraphs [0041]-[0043] teach infrared imaging of an owner of a device to determine a body temperature); 
where the device executes a method that comprises:
	acquiring, via the at least one infrared camera device, the one or more thermal images within a thermal imaging application (TI App) (108) (Paragraph [0041] teaches acquiring thermal images via frequent interaction between the user and temperature measuring application); and 
	processing the acquired one or more thermal images in accordance with one or more processing instructions, wherein the one or more processing instructions generates one or more processed thermal image files (Paragraph [0041] teaches constructing a temperature profile of the owner); 
transmitting each of the one or more processed thermal image files of the owner (Paragraph [0044] teaches integrating individual temperature data into a cloud computing framework; Paragraph [0047] teaches recording body temperatures and uploading them to a community level computational framework); and 
making a determination as to whether a pandemic situation exists within a specific geographical area based on the recorded internal body temperature of the owner as stored in the one or more processed thermal data image files of the owner (Paragraph [0044] teaches tracking and analyzing incidences and patterns of disease outbreak).
However, Mane does not explicitly teach the thermal image data acquisition device comprising:
at least one wireless transceiver device (112, 114, 116), adapted to transmit and receive digital data; 
a processor (104) communicatively coupled to the at least one wireless transceiver device and the at least one infrared camera device; and 
a memory (106) operatively connected to the processor, wherein the memory stores computer-executable instructions that, when executed by the processor, causes the at least one processor to execute a method, and
the thermal imaging app executing on the processor.
In the field of body temperature monitoring systems, Li teaches the thermal image data acquisition device comprising:
at least one wireless transceiver device (112, 114, 116), adapted to transmit and receive digital data (Paragraph [0026] teaches a wireless communication module); 
a processor (104) communicatively coupled to the at least one wireless transceiver device and the at least one infrared camera device (Paragraph [0026] teaches a CPU connected with the body temperature detection module and the wireless communication module); and 
a memory (106) operatively connected to the processor, wherein the memory stores computer-executable instructions that, when executed by the processor, causes the at least one processor to execute a method (Paragraphs [0026] and [0029] teach a CPU and built-in storage device of the thermometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Mane with the device components of Li such that the thermal imaging app executes on the processor because providing a processor and memory storing instructions for the processor yields the predictable result of increasing the reliability of the thermal image operation the mobile device of Mane.
As to claim 2, depending from the thermal image data acquisition device according to claim 1, Mane teaches wherein the at least one infrared camera device is an internal infrared camera device that is substantially completely contained within a body of the thermal data image acquisition device (Paragraph [0041] teaches leveraging the existing integration of infrared imagine hardware within the device).
As to claim 3, depending from the thermal image data acquisition device according to claim 1, Mane teaches wherein the at least one infrared camera device is an external infrared camera device that is electrically connected to the thermal data image acquisition device through a communications port (Paragraph [0041] teaches stand-alone devices connected to a smartphone via a physical cable to record temperature measurements).
As to claim 4, depending from the thermal image data acquisition device according to claim 1, Mane does not explicitly teach the device further comprising: 
a health monitor adapted to be worn by a non-infant person, monitor one or more vital signs of the non-infant person, generate one or more vital signs information of a non-infant person, and which is further adapted to transmit the one or more vital sign information to the thermal data acquisition device, and wherein 
	the one or more vital signs information provides information about a health state of the non-infant person.
In the field of body temperature monitoring systems, Li teaches the device further comprising: 
a health monitor adapted to be worn by a non-infant person, monitor one or more vital signs of the non-infant person, generate one or more vital signs information of a non-infant person, and which is further adapted to transmit the one or more vital sign information to the thermal data acquisition device, and wherein 
	the one or more vital signs information provides information about a health state of the non-infant person (Paragraphs [0017] and [0035] teaches a blood pressure reader providing blood pressure information or heart rate meter providing heart rate information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Mane with the medical information of Li because this yields the predictable result of providing more information that can be useful in monitoring a patient and identifying health situations, as recognized by the teaching of Li (Paragraph [0039]).
As to claim 5, depending from the thermal image data acquisition device according to claim 4, Mane does not explicitly teach wherein the one or more vital signs can include a heart rate, a pulse oximeter reading, and a blood pressure.
In the field of body temperature monitoring systems, Li teaches wherein the one or more vital signs can include a heart rate, a pulse oximeter reading, and a blood pressure (Paragraphs [0017] and [0035] teaches a blood pressure reader providing blood pressure information or heart rate meter providing heart rate information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Mane with the medical information of Li because this yields the predictable result of providing more information that can be useful in monitoring a patient and identifying health situations, as recognized by the teaching of Li (Paragraph [0039]).
As to claim 6, depending from the thermal image data acquisition device according to claim 1, Mane teaches wherein the step of processing the acquired one or more thermal images by the method that is executed by the processor further comprises: applying a privacy setting level to the thermal image file of the owner (Paragraph [0051] teaches a permissions-based data disclosure hierarchy used to determine whether data is authorized to be transmitted to a doctor’s office).

Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PG Pub #2021/0108972) as applied to claim 10 above, and further in view of Mane et al. (Mane; US PG Pub #2019/0192010).
As to claim 12, depending from the thermal image data acquisition device according to claim 10, Li does not explicitly teach wherein the at least one infrared camera device is an external infrared camera device that is electrically connected to the thermal data image acquisition device through a communications port.
In the field of thermal imaging, Mane teaches wherein the at least one infrared camera device is an external infrared camera device that is electrically connected to the thermal data image acquisition device through a communications port (Paragraph [0041] teaches stand-alone devices connected to a smartphone via a physical cable to record temperature measurements or internal existing thermal hardware). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li with the external thermal imaging of Mane because there is a finite number of solutions to the location of the thermal image device, either external or internal, such that it would have been obvious to try both approaches.
As to claim 15, depending from the thermal image data acquisition device according to claim 10, Li does not explicitly teach wherein the method that is executed by the processor further comprises: 
obtaining one or more thermal images of the owner of the thermal image data acquisition device.
In the field of thermal imaging, Mane teaches wherein the method that is executed by the processor further comprises: 
obtaining one or more thermal images of the owner of the thermal image data acquisition device (Paragraphs [0041]-[0043] teach infrared imaging of an owner of a device to determine a body temperature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li with the thermal images of the owner of Mane because imaging all persons near the thermal image data acquisition device yields the predictable result of increasing the reliability of the detection and determination abilities since both the user/owner and those nearby are tracked.
As to claim 16, depending from the thermal image data acquisition device according to claim 15, Li does not explicitly teach wherein the step of processing the acquired one or more thermal images by the method that is executed by the processor comprises: 
applying a privacy setting level to the one or more thermal images of the owner.
In the field of thermal imaging, Mane teaches wherein the step of processing the acquired one or more thermal images by the method that is executed by the processor comprises: 
applying a privacy setting level to the one or more thermal images of the owner (Paragraph [0051] teaches a permissions-based data disclosure hierarchy used to determine whether data is authorized to be transmitted to a doctor’s office). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li with the permissions-based data disclosure hierarchy of Mane because this yields the predictable result of protecting user data/information.

Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record does not teach, suggest, or render obvious the limitations of claims 7-9 and 17-19.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 20 recites one or more thermal image data collection servers (308), wherein each of the one or more thermal image data collection servers comprises: at least one communications transceiver device, adapted to transmit and receive digital data; at least one second processor (104) communicatively coupled to the at least one communications transceiver device; and a second memory (106) operatively connected to the at least one second processor, wherein the second memory stores computer-executable instructions that, when executed by the at least one second processor, causes the at least one second processor to execute a method that comprises: receiving, via the at least one communications transceiver device, the transmitted one or more processed thermal data images files within a second thermal imaging application (local TI App) (310) executing on the at least one second processor; and processing the received one or more thermal data image files in accordance with one or more processing instructions, wherein the one or more processing instructions generates one or more first aggregated/processed thermal image files (315); and transmitting each of the one or more first aggregated/processed thermal image data files; one or more agency thermal image data collection servers (312), wherein each of the one or more agency thermal image data collection servers comprises: at least one communications transceiver device, adapted to transmit and receive digital data; at least one third processor (104) communicatively coupled to the at least one communications transceiver device; and a third memory (106) operatively connected to the at least one third processor, wherein the third memory stores computer-executable instructions that, when executed by the at least one third processor, causes the at least one third processor to execute a method that comprises: receiving, via the at least one communications transceiver device, the transmitted one or more first aggregated/processed thermal data images files within a third thermal imaging application (master TI App) (314) executing on the at least one third processor; and processing the received one or more first aggregated/processed thermal data image files in accordance with one or more processing instructions, wherein the one or more processing instructions generates one or more second aggregated/processed thermal image files (317); and making a determination as to whether a pandemic situation exists within a specific geographical area based on the recorded internal body temperature of the owner as stored in the one or more processed thermal data image files of the owner.
	The closest art of record, Li (as relied upon above), teaches a cloud server connected with servers of hospitals, clinics, or government bodies (Paragraph [0039]).
	Therefore, the prior art of record does not teach, suggest, or render obvious the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kuybeda et al. (US PG Pub #2021/0343005)
	Masuda et al. (US PG Pub #2018/0110416)
	Masuda et al. (US PG Pub #2018/0113029)
	Jiang et al. (US PG Pub #2018/0046778)
	Abreu (US PG Pub #2015/0094914)
	Peltz et al. (US PG Pub #2013/0130227)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688